Exhibit 10.20.5

        
LIMITED CONSENT AND AMENDMENT


RECITALS:


Reference is hereby made to that certain Amended and Restated Revolving Credit
Agreement dated as of July 8, 2015 among CorEnergy Infrastructure Trust, Inc.
(“Borrower”), the Guarantors which are, or may become signatory to the Credit
Agreement (as defined below), Regions Bank, as Agent, and the Lenders named
therein, as amended by First Amendment to Amended and Restated Revolving Credit
Agreement dated November 4, 2015 (as amended, the “Credit Agreement”). Terms
used and not defined herein shall have the meanings given them in the Credit
Agreement.
Borrower owns 81.05% of the outstanding equity in Pinedale Corridor, LP, a
Delaware limited partnership (“Pinedale“), an Unrestricted Subsidiary, and
proposes to make an Investment of up to $49,000,000 in Pinedale through its
general partner Pinedale GP, Inc. (“Pinedale GP”), an Unrestricted Subsidiary
(the “CORR Capital Investment”), the proceeds of the CORR Capital Investment to
be used by Pinedale to repay outstanding Indebtedness of Pinedale maturing March
30, 2016 under that certain Term Credit Agreement dated December 7, 2012 among
Pinedale, as borrower, KeyBank National Association, as a lender and agent, and
the other lenders party thereto (as amended, the “Pinedale Term Loan Facility”).
The proposed CORR Capital Investment in Pinedale would be prohibited by §8.3 of
the Credit Agreement, and Borrower has requested that Lenders consent to the
proposed CORR Capital Investment. The undersigned each agree that the proposed
CORR Capital Investment would not violate §2.7 of the Credit Agreement.
LIMITED CONSENT:


Subject to the conditions and limitations set forth herein, Agent and the
Lenders party hereto hereby consent to the proposed CORR Capital Investment by
Borrower in Pinedale, provided:
1)
Not more than $44,000,000 of the proposed CORR Capital Investment shall consist
of proceeds of Loans;



2)
Such proposed CORR Capital Investment shall be made on or before March 30, 2016,
and contemporaneous therewith, The Prudential Insurance Company of America, a
New Jersey corporation (“Prudential”), which indirectly owns 18.95% of the
outstanding equity in Pinedale, shall make an Investment (directly or
indirectly) equal to the Capital Investment divided by 0.8105 times 0.1895 (up
to $11,225,000) in Pinedale (the “Prudential Capital Investment”, and together
with the CORR Capital Investment, the “Capital Investments”), and Pinedale shall
use the proceeds of the Capital Investments to repay in full all outstanding
obligations and indebtedness under the Pinedale Term Loan Facility; it being
understood and agreed that the form of the Capital Investments may constitute
Indebtedness of Pinedale;



3)
Following the making of the Capital Investments, Borrower shall not permit
Pinedale to issue or incur any Indebtedness (other than the Capital Investments,
if they constitute Indebtedness) unless (i) Lenders whose aggregate Percentage
exceeds sixty-six and two thirds percent (66 2/3%) consent to such Indebtedness;
provided that such consent shall not be unreasonably delayed or conditioned;
provided, that it shall not be unreasonable





--------------------------------------------------------------------------------

Exhibit 10.20.5

for any Lender to withhold its consent if such Indebtedness contains (x) any
restrictions or limitations on cash distributions from Pinedale to the Borrower
(including any rights of the providers of such Indebtedness to limit, restrict,
stop or capture such cash distributions upon the occurrence of certain events)
more onerous than those contained in the Pinedale Term Loan Facility and in
effect prior to December 31, 2015, or (y) any other material terms (other than
pricing) more onerous than the material terms of the Pinedale Term Loan Facility
as in effect prior to December 31, 2015 and (ii) contemporaneous with the
issuance or incurrence of such Indebtedness (x) Pinedale makes a Distribution of
the proceeds of such Indebtedness to Borrower, in an aggregate amount at least
equal to (A) the CORR Capital Investment minus (B) Distributions by Pinedale to
Borrower after March 31, 2016, but only to the extent a corresponding repayment
of the Outstanding Revolving Loans was made therefrom, and (y) Borrower uses the
proceeds of such Distributions to prepay Outstanding Revolving Loans;


4)
Following the making of the CORR Capital Investment, and continuing until such
time as Borrower shall have received from Pinedale the full amount of the CORR
Capital Investment, the references to “$40,000,000” in Section 8.3(i) of the
Credit Agreement shall be deemed to refer instead to “$0”; following Borrower’s
receipt of such return of capital, such references in such Section 8.3(i) shall
thereafter again refer to “$40,000,000”;



5)
The reference to “900,000” in Section 3.1(a) of the Credit Agreement is hereby
amended to refer instead to “$1,615,000”; and



6)
The definition of “Adjusted EBITDA” set forth in Section 1.1 of the Credit
Agreement is hereby amended by adding the following clause at the end thereof:
“plus, for any calculation of Adjusted EBITDA for any fiscal period that
includes the fiscal quarter ending March 31, 2016, an amount equal to
$2,553,075”.



EFFECTIVENESS
This Limited Consent shall become effective as of the date hereof when and only
when (i) Agent shall have received, at its office a counterpart of this Limited
Consent executed and delivered by the Borrower, Agent and Required Lenders, and
(ii) Borrower shall have paid to each Lender that executes this Limited Consent
a consent fee (the “Consent Fee”) equal to 0.10% of the sum of (x) such Lender’s
Revolving Commitment plus (y) such Lender’s Outstanding Term Loan plus (z) such
Lender’s commitment under the MGP/UPS Credit Facility; provided, if Borrower
does not pay the Consent Fee on or before March 4, 2016, this Limited Consent
shall not become effective and shall be void ab initio.
Following the effectiveness hereof, this Limited Consent shall automatically
terminate on March 30, 2016 if the proposed Capital Investment is not made on or
before such date.
LIMITATIONS AND CONDITIONS:


1.
The Credit Agreement and the other Loan Documents are hereby ratified and
confirmed in all respects by the Borrower. The Borrower hereby ratifies and
confirms in all respects any and all Liens on any and all Collateral granted by
it pursuant to any Security Documents to which it is a party. The Borrower
hereby represents and warrants that after giving effect to





--------------------------------------------------------------------------------

Exhibit 10.20.5

this Limited Consent, (i) all representations and warranties contained in §6 of
the Credit Agreement and in the other Loan Documents, after giving effect to the
limited consent herein and the events related thereto, are true and correct in
all material respects on and as of the date hereof (or, if stated to have been
made expressly as of an earlier date, were true and correct as of such date),
(ii) no Default has occurred and is continuing on and as of the date hereof, or
would result from the execution and delivery of this Limited Consent by the
Borrower and (iii) no Material Adverse Effect has occurred. Except as expressly
waived or agreed herein, all covenants, obligations and agreements of the
Borrower and each Guarantor contained in the Credit Agreement and other Loan
Documents shall remain in full force and effect in accordance with their terms.
Without limitation of the foregoing, the consents, waivers and agreements set
forth herein are limited precisely to the extent set forth herein and shall not
be deemed to (a) be a consent or agreement to, or waiver or modification of, any
other term or condition of the Credit Agreement or any of the documents referred
to therein, or (b) except as expressly set forth herein, prejudice any right or
rights which Agent or any Lender may now have or may have in the future under or
in connection with the Credit Agreement or any of the documents referred to
therein. Except as expressly modified hereby, the terms and provisions of the
Credit Agreement and any other documents or instruments executed in connection
with any of the foregoing, are and shall remain in full force and effect, and
the same are hereby ratified and confirmed by the Borrower in all respects.
2.
The Borrower agrees to reimburse and save Agent and Lenders harmless from and
against liabilities for the payment of all out-of-pocket costs and expenses
arising in connection with the preparation, execution, delivery, amendment,
modification, waiver and enforcement of, or the preservation of any rights
under, this Limited Consent, including, without limitation, the reasonable fees
and expenses of legal counsel to Agent which may be payable in respect of, or in
respect of any modification of, this Limited Consent.



3.
This Limited Consent and the rights and obligations of the parties hereunder
shall be construed in accordance with and be governed by the laws of the State
of New York.



4.
This Limited Consent and the documents referred to herein represent the entire
understanding of the parties hereto regarding the subject matter hereof and
supersede all prior and contemporaneous oral and written agreements of the
parties hereto with respect to the subject matter hereof.



5.
This Limited Consent is a "Loan Document" as defined and described in the Credit
Agreement and all of the terms and provisions of the Credit Agreement relating
to Loan Documents shall apply hereto.



6.
This Limited Consent may be separately executed in counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to constitute one and the same agreement. Delivery of
an executed signature page by facsimile or other electronic transmission shall
be effective as delivery of a manual executed counterpart.    

















--------------------------------------------------------------------------------

Exhibit 10.20.5

This Limited Consent is dated effective as of March 4, 2016.
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
date first set forth above.
BORROWER:
CORENERGY INFRASTRUCTURE TRUST, INC.,
a Maryland corporation


By:
/s/ Richard C. Green
 
Name: Richard C. Green
 
Title: Executive Chairman



[SIGNATURES CONTINUED ON FOLLOWING PAGES]








































--------------------------------------------------------------------------------

Exhibit 10.20.5

[Execution of Limited Consent Continued]
GUARANTORS:
CORRIDOR PRIVATE HOLDINGS, INC., a Delaware corporation
CORRIDOR PUBLIC HOLDINGS, INC., a Delaware corporation
By:
/s/ Richard C. Green
By:
/s/ Richard C. Green
Name:
Name: Richard C. Green
Name:
Name: Richard C. Green
Title:
Chairman
Title:
Chairman
 
 
 
 
CORENERGY OPERATING PARTNERSHIP, LP,
a Delaware limited partnership
By its general partner
CorEnergy GP, LLC
MOWOOD CORRIDOR, INC.,
a Delaware corporation
By:
/s/ Richard C. Green
By:
/s/ Richard C. Green
Name:
Name: Richard C. Green
Name:
Name: Richard C. Green
Title:
Chairman
Title:
Chairman
 
 
 
 
HUNTON GP, LLC,
a Delaware limited liability company
HUNTON CORRIDOR, LP,
a Delaware limited partnership
By its general partner
Hunton GP, LLC
By:
/s/ Richard C. Green
By:
/s/ Richard C. Green
Name:
Name: Richard C. Green
Name:
Name: Richard C. Green
Title:
Chairman
Title:
Chairman
 
 
 
 
GRAND ISLE GP, INC.,
a Delaware corporation
GRAND ISLE CORRIDOR, LP,
a Delaware limited partnership
By its general partner
Grand Isle GP, Inc.
By:
/s/ Richard C. Green
By:
/s/ Richard C. Green
Name:
Name: Richard C. Green
Name:
Name: Richard C. Green
Title:
Chairman
Title:
Chairman

















--------------------------------------------------------------------------------

Exhibit 10.20.5

GUARANTORS:
LCP OREGON HOLDINGS, LLC,
a Delaware limited liability company
CORRIDOR BISON, LLC,
a Delaware limited liability company
By:
/s/ Richard C. Green
By:
/s/ Richard C. Green
Name:
Name: Richard C. Green
Name:
Name: Richard C. Green
Title:
Chairman
Title:
Chairman
 
 
 
 
CORENERGY BBWS, INC.,
a Delaware corporation
CORENERGY GP, LLC,
a Delaware limited liability company
By:
/s/ Richard C. Green
By:
/s/ Richard C. Green
Name:
Name: Richard C. Green
Name:
Name: Richard C. Green
Title:
Chairman
Title:
Chairman
 
 
 
 
CORRIDOR MOGAS, INC.,
a Delaware corporation
GRAND ISLE LP, INC.,
a Delaware corporation
By:
/s/ Richard C. Green
By:
/s/ Richard C. Green
Name:
Name: Richard C. Green
Name:
Name: Richard C. Green
Title:
Chairman
Title:
Chairman
 
 
 
 
MOGAS PIPELINE LLC,
a Delaware limited liability company
UNITED PROPERTY SYSTEMS, LLC,
a Delaware limited liability company
By:
/s/ Richard C. Green
By:
/s/ Richard C. Green
Name:
Name: Richard C. Green
Name:
Name: Richard C. Green
Title:
Chairman
Title:
Chairman
 
 
 
 
CORRIDOR LEEDS PATH WEST, INC.,
a Delaware corporation
FOUR WOOD CORRIDOR, LLC,
a Delaware limited liability company
By:
/s/ Richard C. Green
By:
/s/ Richard C. Green
Name:
Name: Richard C. Green
Name:
Name: Richard C. Green
Title:
Chairman
Title:
Chairman

[SIGNATURES CONTINUED ON FOLLOWING PAGES]
















--------------------------------------------------------------------------------

Exhibit 10.20.5

REGIONS BANK, as a Lender and as Agent 
 
 
 
By:
/s/ Richard S. Kaufman
 
Name:
Richard S. Kaufman
 
Title:
Senior Vice President
 
 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
 
By:
/s/ Michael T. Letsch
 
Name:
Michael T. Letsch
 
Title:
Senior Vice President
 
 
 
 
WELLS FARGO BANK, N.A., as a Lender
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
BOKF, NA DBA
BANK OF KANSAS CITY, as a Lender
By:
/s/ Bryan W. Palmer
 
Name:
Bryan W. Palmer
 
Title:
Vice President
 
 
 
 
ARVEST BANK, as a Lender
By:
/s/ Barry P. Sullivan
 
Name:
Barry P. Sullivan
 
Title:
Senior Vice President
 
 
 
 
ACADEMY BANK, N.A., as a Lender
By:
/s/ Jason Hilpipre
 
Name:
Jason Hilpipre
 
Title:
Vice President
 
 
 
 
UMB BANK, N.A. as a Lender
 
 
 
By:
/s/ Jess M. Adams
 
Name:
Jess M. Adams
 
Title:
Vice President
 











